NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0831-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANGEL E. CESAR,

     Defendant-Appellant.
_______________________

                   Submitted March 23, 2021 – Decided April 23, 2021

                   Before Judges Yannotti, Mawla and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-03-0203.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the briefs).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Milton S. Leibowitz, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant was tried before a jury and found guilty of first-degree

possession of cocaine, with intent to distribute, in violation of N.J.S.A. 2C:35-

5(a)(1) and N.J.S.A. 2C:35-5(b)(1), and other offenses.         The trial judge

sentenced defendant to an aggregate prison term of twenty-four years, with eight

years of parole ineligibility. Defendant appeals from the judgment of conviction

(JOC) dated September 28, 2018. We affirm.

                                       I.

      On March 11, 2016, a Union County grand jury returned an indictment

charging defendant with: third-degree possession of a controlled dangerous

substance (CDS) (cocaine), N.J.S.A. 2C:35-10(a)(1) (count one); first-degree

possession of a CDS (cocaine) in a quantity of five ounces or more, with intent

to distribute, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(1) (count two);

second-degree possession of a CDS (cocaine), with intent to distribute in or

within 500 feet of a public park, N.J.S.A. 2C:35-7.1 (count three); third-degree

possession of imitation CDS with intent to distribute, under circumstances that

would lead a reasonable person to believe that the substance was a CDS,

N.J.S.A. 2C:35-11(a) (count four); and second-degree eluding a law

enforcement officer after having received a signal from such officer to bring his

vehicle to a full stop, creating a risk of death or injury, N.J.S.A. 2C:29-2(b)


                                                                           A-0831-18
                                       2
(count five). Co-defendant Ariel Jazmin also was charged in counts one, two,

three, and four.    In addition, Jazmin was charged with hindering a law

enforcement officer from making an arrest, N.J.S.A. 2C:29-2(a) (count six).

      At the trial, the State presented testimony, which established that on

January 20, 2016, at approximately 8:00 p.m., law enforcement officers from

the Union County Prosecutor's Office (UCPO) and the Linden Police

Department conducted surveillance in the area of Park Avenue in Linden.

Detective Filipe Afonso was in an unmarked vehicle. He was accompanied by

Sergeant William Mannix, the driver of the vehicle, and Detective Alex Lopez.

      Detective Kevin Kolbeck was in an unmarked maroon GMC Yukon truck

that was equipped with lights and sirens. He was accompanied by Detectives

Vito Colacitti and Maurice Rawlins. Kolbeck parked his vehicle on Ingalls

Avenue. Detective Daniel Fay was in an unmarked black pickup truck equipped

with police lights and sirens. Lieutenant Jorge Jimenez was driving a Chevy

Impala with a light package in the front.

      At approximately 10:30 p.m., Kolbeck observed a black Chevy Suburban

on Alberta Avenue, which was approximately three blocks from his surveillance

location. Kolbeck moved his vehicle to Hagel Avenue to obtain a better view




                                                                        A-0831-18
                                       3
of the Suburban. Shortly after 11:00 p.m., Afonso instructed Kolbeck and Fay

to conduct a motor vehicle stop of the Suburban.

      After the driver parked the Suburban on the side of the road, Kolbeck

pulled up behind the vehicle and activated his lights. Fay positioned his vehicle

in front of the Suburban. The Suburban then drove around Fay's vehicle and

sped off toward Park Avenue, at approximately sixty-five to seventy miles per

hour. Kolbeck followed the vehicle. Jimenez was stationed on Park Avenue at

the time. He joined the pursuit behind Kolbeck's vehicle.

      While he was following the Suburban, Kolbeck broadcasted his position

over his police radio. The Suburban turned right and headed north on Park

Avenue toward a park. When the Suburban drove through the intersection of

Park and St. George's Avenue and entered the park, the driver of the Suburban

lost control and crashed head on into a tree.

      Kolbeck parked his vehicle behind the Suburban, and Colacitti and

Rawlins got out. As the officers were exiting the vehicle, Jazmin jumped out of

the Suburban and ran. Jimenez saw Jazmin discard an item that appeared to be

a kilo of suspected narcotics. Kolbeck observed Jazmin running and gave chase,

yelling "[p]olice, get on the ground." Jazmin did not comply.




                                                                           A-0831-18
                                        4
      Jimenez positioned his vehicle to cut off Jazmin's escape route. Kolbeck

then tackled Jazmin and brought him to the ground. The officers arrested Jazmin

and searched him for weapons. During the search, the officers found $325 in

cash, keys, a watch, a necklace, and a pair of earrings. Jazmin was taken to a

hospital.

      The officers then searched the area where Jimenez saw Jazmin discard the

item. An officer found the item and handed it to Jimenez, who gave it to Afonso.

Meanwhile, Colacitti and Rawlins approached the passenger side of the

Suburban.   Colacitti said he could not see inside the vehicle because the

windows were heavily tinted.

      Colacitti used a tool to shatter the rear windows of the Suburban. While

he was on the passenger side of the vehicle, Colacitti observed defendant

extending his hands from the front passenger-side window. The officer grabbed

defendant's hands.

      According to Colacitti, defendant appeared to have been seated on the

driver's side of the Suburban, and he was reaching across the vehicle toward the

passenger-side window.     Colacitti pulled defendant out of the Suburban.

Rawlins handcuffed defendant and placed him under arrest. As Colacitti was




                                                                          A-0831-18
                                       5
pulling defendant out of the vehicle, he observed an open, black duffle bag in

the center console.

      In the duffle bag, Colacitti found four rectangular-shaped packages,

wrapped with brown tape. Each package weighed a kilogram. Colacitti testified

that the packages each contained compressed powder formed into rectangular

blocks. He said the contents were packaged to look like cocaine.

      Colacitti and Rawlins searched defendant and recovered a set of keys, an

iPhone, approximately $596 in cash, a New York driver's license, a Rolex watch,

three gold chains, a ring, and diamond earrings. Because defendant complained

about an injury to his leg, he was transported to a hospital.

      The Suburban was later towed from the crash site. Afonso searched the

vehicle. He found a coat, several telephones, a piece of jewelry, and a rock-like

substance on the driver's seat. Later, Afonso transported the item that Jazmin

had discarded, the packages found in the Suburban, and the rock-like substance

to the UCPO's forensic laboratory, where they were tested by Margaret Cuthbert,

a senior forensic chemist.

      Cuthbert testified as an expert in the field of forensic chemistry and

analysis of illegal narcotics. She stated that State's Exhibit 65 (S-65), the item

that Jazmin had discarded and was referred to as Laboratory Item #001, weighed


                                                                            A-0831-18
                                        6
1,021.7 grams, which is 36.03 ounces. She said the laboratory's machines are

calibrated for weight daily.

      Cuthbert further testified that S-65 was a solid, white substance with an

off-white, sticky substance in one area in the center. She took samples from the

sticky area and one of the corners. Both tested positive for cocaine. Cuthbert

also performed tests on two additional samples. The test results showed cocaine

was present in both samples.

      Cuthbert later took five additional samples from S-65. The tests of these

samples were consistent with cocaine. After Cuthbert determined cocaine was

present in these five samples, she conducted an infrared test. The results of that

test were positive for the presence of boric acid. She explained that boric acid

is used in insecticides and other chemical manufacturing.

      Cuthbert also testified about the results of the tests on the four packages

recovered from the duffel bag. According to Cuthbert, the first weighed 1,076.8

grams, the second weighed 1,074.6 grams, the third weighed 1,077.7 grams, and

the fourth weighed 1,097.5 grams. The tests of each package produced results

that were consistent with the presence of boric acid.

      Cuthbert also tested a sample taken from the rock-like substance

recovered from the driver's seat of the Suburban. She said it weighed 4.235


                                                                            A-0831-18
                                        7
grams and cocaine was present in the sample. She stated that all of her findings

were within a reasonable degree of scientific certainty.

      Sergeant Gary Webb of the UCPO testified for the State as an expert in

the field of packaging, handling, and distribution of narcotics. Webb provided

testimony about pricing and packaging of narcotics.           He discussed the

differences between street, mid-level, and upper-level drug dealers, how kilos

of narcotics and other substances are formed, the use of cutting agents, and

methods drug dealers use to avoid detection.

      Webb also described boric acid as a white powder. He stated that by

adding boric acid as a cutting agent, drug distributors can increase the amount

of the drugs they sell and thereby increase their profit margin.

      Defendant and Jazmin elected not to testify. Neither defendant presented

any witnesses.

      On April 12, 2018, the attorneys provided closing statements, and the trial

judge provided final instructions to the jury. On the morning of April 17, 2018,

the jury began its deliberations. During their deliberations, jurors found two

single-edge razor blades inside the pocket of defendant's jacket. The jacket had

been admitted into evidence, but the razor blades had not been admitted or




                                                                           A-0831-18
                                        8
marked as evidence. The judge conferred with the attorneys and they agreed

upon an instruction the judge would provide to the jury.

      The judge then told the jurors "the only evidence that you may consider is

the [evidence] that's been brought [to your attention] and is labeled with

exhibits. If anything . . . for any inadvertent reason was brought in and taken

away, you shouldn't consider it." Thereafter, defendants' attorneys objected to

the instruction. The jury continued its deliberations.

      Later, the judge excused a juror. On the morning of April 18, 2018, the

judge replaced the excused juror with an alternate and instructed the jury to

begin its deliberations anew.

      The jury continued to deliberate and later that morning, returned its

verdict. The jury found defendant and Jazmin guilty on counts one, two, and

four, and not guilty on count three. In addition, defendant was found guilty on

count five, and Jazmin was found guilty on count six. Thereafter, the judge later

denied defendants' motion for a judgment of acquittal, notwithstanding the

verdict.

      The judge sentenced defendant on September 14, 2018, and entered the

JOC. This appeal followed.




                                                                           A-0831-18
                                        9
      On appeal, defendant raises the following arguments for our

consideration:

            POINT I
            CERTAIN EVIDENTIARY RULINGS BY THE
            TRIAL   COURT    EFFECTIVELY  DENIED
            DEFENDANT HIS SIXTH AMENDMENT RIGHT
            TO PRESENT A COMPLETE DEFENSE. (Raised
            Below).

            A. BY GRANTING THE STATE'S MOTION TO
            LIMIT TESTIMONY AND ARGUMENT BY THE
            DEFENSE AND BY FURTHER DENYING
            DEFENDANT'S      APPLICATION    THAT  A
            QUANTITATIVE ANALYSIS BE PERFORMED ON
            S-65, THE TRIAL COURT DENIED DEFENDANT'S
            SIXTH AMENDMENT RIGHT TO PRESENT A
            COMPLETE DEFENSE. (Raised Below).

            B. THE TRIAL COURT ERRED WHEN IT DENIED
            DEFENDANT'S MOTION TO ADMIT HIS
            INCULPATORY STATEMENT UNDER N.J.R.E.
            803(c)(25). (Raised Below).

            POINT II
            THE TRIAL COURT ERRED WHEN IT ACCEPTED
            THE HEARSAY TESTIMONY OF THE STATE'S
            EXPERT THAT THE LABORATORY WHERE THE
            DRUGS HAD BEEN ANALYZED HAD BEEN
            ACCREDITED AND THAT THE MACHINES USED
            TO ANALYZE AND WEIGH THE SEIZED
            CONTRABAND     HAD    BEEN    PROPERLY
            CALIBRATED AND MAINTAINED.       (Raised
            Below).

            POINT III


                                                            A-0831-18
                               10
THE TRIAL COURT ERRED WHEN IT ADMITTED
DETECTIVE WEBB'S IMPERMISSIBLE NET
OPINION TESTIMONY. (Raised Below).

POINT IV
AS JURY DELIBERATIONS HAD LIKELY
PROGRESSED TO A STAGE AT WHICH
SUBSTANTIVE ISSUES HAD BEEN DECIDED
AND DELIBERATIONS COULD NOT COMMENCE
ANEW, THE TRIAL COURT ERRED BY
SUBSTITUTING AN EXCUSED JUROR AND BY
NOT SUA SPONTE DECLARING A MISTRIAL.
(Partially Raised Below).

POINT V
AS    THE    TRIAL      COURT'S LIMITING
INSTRUCTION WAS INSUFFICIENT TO CURE
THE UNDUE PREJUDICE CAUSED BY THE
JURY'S DISCOVERY OF RAZOR BLADES IN
DEFENDANT'S          JACKET      DURING
DELIBERATIONS, A MISTRIAL WAS THE ONLY
REMEDY. (Raised Below).

POINT VI
THE TRIAL COURT ERRED WHEN IT DENIED
DEFENDANT'S MOTION FOR A JUDGMENT OF
ACQUITTAL       NOTWITHSTANDING  THE
VERDICT. (Raised Below).

POINT VII
THE TRIAL COURT'S CUMULATIVE ERRORS
DENIED DEFENDANT HIS RIGHT TO A FAIR AND
RELIABLE TRIAL. (Not Raised Below).

POINT VIII
THE SENTENCE IMPOSED IS UNFAIR AND
EXCESSIVE   GIVEN       THE       UNIQUE
CIRCUMSTANCES OF THIS CASE. (Raised Below).

                                              A-0831-18
                    11
                                        II.

      Defendant argues that the trial judge made several erroneous evidentiary

rulings. He contends the judge's rulings denied him of his right under the Sixth

Amendment to the United States Constitution to present a complete defense.

      A trial court's evidentiary rulings should not be disturbed on appeal

"absent a showing of an abuse of discretion, i.e., there has been a clear error of

judgment." State v. Perry, 225 N.J. 222, 233 (2016) (emphasis omitted) (quoting

State v. Brown, 170 N.J. 138, 147 (2001)). We will not reverse the trial court's

evidentiary ruling unless it "was so wide of the mark that a manifest denial of

justice resulted." Ibid. (quoting State v. Marrero, 148 N.J. 469, 484 (1997)).

This standard of review applies when, as in this case, a defendant contends a

trial court's evidentiary ruling denied him of his constitutional right to present a

defense. Ibid. (citing State v. Fortin, 178 N.J. 540, 590 (2004)).

      A. The Trial Court's Rulings Regarding S-65.

      Prior to trial, defendants filed a motion to have S-65 retested. The motion

judge granted the application. Thereafter, the UCPO's forensic laboratory took

two samples from the exhibit and retested it in the presence of defendants'

expert. They tested positive for cocaine. Defendants later filed another motion

seeking further testing of five more samples from S-65. The judge granted the


                                                                              A-0831-18
                                        12
motion and the UCPO's lab conducted the additional tests. The results of these

tests also were positive for cocaine.

      Defendants then filed a motion seeking an analysis of S-65 to determine

the amounts of cocaine and boric acid in the exhibit. The motion judge denied

the application. In his decision, the judge noted that defendant had been charged

with first-degree possession of a CDS, with intent to distribute or dispense, in a

quantity of five ounces or more, including any "adulterants or dilutants."

      The judge found that the quantities of cocaine and boric acid in S-65 were

irrelevant. The judge noted that "purity" of the cocaine was not an element that

the State had to prove to establish defendants' guilt under N.J.S.A. 2C:35-5(a)(1)

and N.J.S.A. 2C:35-5(b)(1).

      In addition, the State filed a motion in limine to bar defendants from

presenting any testimony or argument at trial concerning the percentage or

quantity of cocaine and boric acid in S-65, including the specific purity of the

cocaine; the unknown percentage or quantity of the cocaine and boric acid in S-

65, and why a quantitative test had not been performed on the exhibit. The State

also sought to bar defendants from speculating as to what such a quantitative

test would have revealed, and arguing to the jury that S-65 only contained a

small amount of cocaine.


                                                                             A-0831-18
                                        13
      The trial judge granted the State's motion. Like the motion judge, the trial

judge found there is "no purity element" in the charge under N.J.S.A. 2C:35-

5(a)(1) and N.J.S.A. 2C:35-5(b)(1). The judge again determined that the relative

amounts of cocaine and boric acid in the exhibit were not relevant to determining

whether defendants were guilty of that offense.

      On appeal, defendant argues that the jury should have been informed

about the "weight ratio" of the cocaine and boric acid in S-65. He asserts that if

S-65 contained a small amount of cocaine relative to the amount of boric acid,

this would have supported defendants' argument that S-65 was a "sample

package" that defendants intended to use to encourage the buyer to purchase the

four packages of boric acid.

      Defendant contends that, by denying defendants' motion for a quantitative

analysis of S-65, and granting the State's motion in limine, the judge effectively

denied him of his constitutional right to present a complete defense to the intent

element of N.J.S.A. 2C:35-5. We disagree.

      N.J.S.A. 2C:35-5(a)(1) provides in pertinent part that except as authorized

by N.J.S.A. 24:21-1 to -56, it is unlawful for any person "knowingly or

purposely . . . to possess or have under his control with intent to . . . distribute




                                                                              A-0831-18
                                        14
or dispense, a [CDS] or controlled substance analog." Furthermore, N.J.S.A.

2C:35-5(b)(1) states that a person who violates N.J.S.A. 2C:35-5(a) as to

             (1) [h]eroin, or its analog, or coca leaves and any salt,
             compound, derivative, or preparation of coca leaves,
             and any salt, compound, derivative, or preparation
             thereof which is chemically equivalent or identical with
             any of these substances, or analogs, except that the
             substances shall not include decocainized coca leaves
             or extractions which do not contain cocaine or ecogine,
             or 3,4-methylenedioxymethamphetamine or 3,4-
             methylenedioxyamphetamine, in a quantity of five
             ounces or more including any adulterants or dilutants is
             guilty of a crime of the first degree.

             [(Emphasis added).]

      Here, the judges correctly found that under N.J.S.A. 2C:35-5(a)(1) and

N.J.S.A. 2C:35-5(b)(1), the determination of whether a defendant possessed

cocaine "in a quantity of five ounces or more including any adulterants or

dilutants" does not turn on the relative weights of the cocaine and any

"adulterants or dilutants." The judge's decisions on this issue were consistent

with State v. Gosa, 263 N.J. Super. 527, 536 (App. Div. 1993), where we held

that under N.J.S.A. 2C:35-5(b)(1), the weight of the CDS for violations of

N.J.S.A. 2C:35-5 includes the weight of the "listed drug" and "any adulterants

or dilutants."




                                                                            A-0831-18
                                       15
      Therefore, the judges correctly found that the relevant weight of the CDS

and any "adulterant or dilutant" has no bearing on whether the defendant is

guilty of the offense. See also State v. Williams, 310 N.J. Super. 92, 96-97

(App. Div. 1998) (holding N.J.S.A. 2C:35-5(b) prohibits the possession of the

specified quantity "of cocaine and any adulterants, not just the weight of the

cocaine itself").

      Accordingly, we reject defendant's contention that the trial judge denied

him of the right to present a complete defense as to whether he "knowingly or

purposely" possessed the cocaine, as charged in count two. We note that no

evidence was presented at trial that would have allowed the jury to draw the

inference that defendants possessed S-65 to use as a sample in selling the four

kilos of imitation cocaine the officers found in the Suburban.

      B. Admission of Defendants' Statements.

      Prior to trial, defendants filed a motion for permission to admit two out-

of-court statements they made during their encounters with the police.

Defendant told the officers the contents of the packages they had recovered were

"fake." In addition, Jazmin asked the officers, "[w]hat's the penalty for selling

fake drugs?" The judge denied the motion.




                                                                           A-0831-18
                                      16
        On appeal, defendant contends the statements were admissible under Rule

803(c)(25), the hearsay exception for statements against interest , which applies

"regardless of whether the declarant is available as a witness."          N.J.R.E.

803(c)(1). At the time of trial, Rule 803(c)(25) allowed the introduction of:

              A statement that a reasonable person in the declarant's
              position would have made only if the person believed it
              to be true because, when made, it was so contrary to the
              declarant’s proprietary, pecuniary or social interest, or
              had so great a tendency to invalidate the declarant’s
              claim against another or to expose the declarant to civil
              or criminal liability. Such a statement is admissible
              against a defendant in a criminal proceeding only if the
              defendant was the declarant. [1]

        Defendants' statements did not qualify for admission under the rule. They

may have been statements against interest regarding the possession of four kilos




1
    Effective July 1, 2020, Rule 803(c)(25) provides:

              A statement which was at the time of its making so far
              contrary to the declarant's pecuniary, proprietary, or
              social interest, or so far tended to subject declarant to
              civil or criminal liability, or to render invalid
              declarant's claim against another, that a reasonable
              person in declarant's position would not have made the
              statement unless the person believed it to be true. Such
              a statement is admissible against a defendant in a
              criminal proceeding only if the defendant was the
              declarant.
                                                                            A-0831-18
                                        17
of imitation cocaine, as charged in count four, but they were not statements

against interest as to the possession of cocaine, as charged in count two.

      We are convinced that a statement indicating that an individual may have

committed a third-degree crime, while simultaneously indicating that the

individual did not commit a more serious offense, is not a statement against

interest for purposes of Rule 803(c)(25). The judge correctly found that the

statements were not admissible.

      We are also convinced that if the statements were statements against

interest under Rule 803(c)(25), the judge properly exercised his discretion under

Rule 403 by precluding defendants from admitting them into evidence. The rule

provides that the court can exclude "relevant evidence if its probative value is

substantially outweighed by the risk of: (a) [u]ndue prejudice, confusing the

issues, or misleading the jury . . . ." N.J.R.E. 403.

      Here, the trial judge found that, if admitted, the statements would confuse

the jury because they were inculpatory as to the charge of possession of imitation

cocaine with intent to distribute, but exculpatory as to the possession of five

ounces or more of cocaine. The judge's decision was not a mistaken exercise of

discretion.




                                                                             A-0831-18
                                       18
      However, if the judge erred by precluding defendant from admitting the

two statements, the error was harmless. Here, the State presented significant, if

not overwhelming, evidence that defendants knowingly and purposely

possessed, with intent to distribute or dispense, five ounces or more of cocaine

"and any adulterant or dilutant" as well as four kilos of imitation cocaine.

      The statements defendants sought to admit would have provided

additional evidence that defendants possessed the imitation cocaine but would

have had no impact on the other, more serious charge. Thus, if the trial judge

erred by denying defendant's motion to admit the statements, the error was not

"clearly capable of producing an unjust result." R. 2:10-2.

                                       III.

      Defendant next argues that the trial judge erred by allowing Cuthbert to

testify about the results of her analysis of the contraband. Defendant contends

the State failed to present documents establishing that the UCPO's forensic

laboratory was accredited, and that the machines used to test the contraband

were properly maintained and calibrated.          Defendant asserts the judge

improperly permitted Cuthbert to testify as to the lab's accreditation and the

calibration of the machinery.




                                                                               A-0831-18
                                       19
      When a party in a criminal or quasi-criminal matter intends to proffer a

certificate regarding tests of the composition, quality, or quantity of a substance,

the party must provide notice of its intent "at least [twenty] days before the

proceeding begins." N.J.S.A. 2C:35-19. The opposing party must provide

notice of its intent to object, and the grounds of the objection, within ten days

after receiving notice of the party's intent to proffer the certificate. N.J.S.A.

2C:35-19(c). If a notice of objection is filed, the court must determine the

admissibility of the certificate not later than two days before the beginning of

the proceeding. Ibid.

      Here, the State provided defendants with a laboratory report pertaining to

Cuthbert's analysis of the contraband, and defendants filed a notice of objection

to its admission. The notice did not, however, indicate that defendants intended

to challenge the report on the basis of the lab's lack of accreditation or the failure

to calibrate the machinery used in the tests. Defendants' attorneys also did not

seek copies of any records on those issues.

      Defendants raised the issue for the first time at trial during Cuthbert's voir

dire. The judge then conducted a Rule 104 hearing, outside the presence of the

jury. During the hearing, Cuthbert testified that she has been a forensic scientist




                                                                               A-0831-18
                                        20
in the UCPO's laboratory for thirty-four years and she holds the title of senior

forensic chemist.

      Cuthbert stated that the UCPO's laboratory was accredited. She admitted

she does not personally calibrate the spectrometers used in the lab but said these

instruments and weights are calibrated.       The judge ruled that Cuthbert's

testimony regarding her tests of the contraband was admissible. Then, Cuthbert

testified before the jury that the laboratory was accredited, and the scientists

calibrate the lab's machinery every day.

      On appeal, defendant contends the admission of Cuthbert's testimony

regarding the accreditation of the laboratory and the calibration of the machines

denied him of his constitutional right to confront adverse witnesses.          We

disagree.

      A person charged with a criminal offense has the right to confront his

accusers. U.S. Const. amend. VI. "This right is founded on the belief that

subjecting testimony to cross-examination enhances the truth-discerning process

and the reliability of the information." State v. Kuropchak, 221 N.J. 368, 386

(2015) (citing California v. Green, 399 U.S. 149, 159 (1970); State ex rel. J.A.,

195 N.J. 324, 342 (2008)). The Confrontation Clause generally forbids the

admission of testimony that is directly or indirectly derived from a non-


                                                                            A-0831-18
                                       21
testifying witness and incriminates a defendant. State v. Branch, 182 N.J. 338,

350 (2005).

      Rule 703 states that if the data upon which an expert bases an opinion or

inference is "reasonably relied upon by experts in the particular field in forming

opinions or inferences upon the subject, the facts or data need not be admissible

in evidence." The rule permits expert witnesses to rely upon statements in

"nontestimonial foundational documents" when formulating their opinions.

State v. Michaels, 219 N.J. 1, 34-35 (2014).

      Documents related to a laboratory's accreditation and the calibration of its

test machines are "nontestimonial foundational documents" because they do not

report past facts and are not generated in order to establish a fact that is an

element of an offense. See State v. Chun, 194 N.J. 54, 142-44 (2008); see also

State v. Sweet, 195 N.J. 357, 372-74 (2008).

      In this case, the State did not present the foundational documents

pertaining to the accreditation of the lab and the calibration of the machinery.

However, in her testimony, Cuthbert provided essentially the same facts that

would have been established by those certificates. The record shows she had

personal knowledge of those facts, based on her long-term employment in the




                                                                            A-0831-18
                                       22
UCPO's laboratory. Cuthbert properly relied upon those facts in formulating her

opinions.

      In support of his argument that the judge erred by allowing Cuthbert's

expert testimony, defendant relies upon State v. Miller, 170 N.J. 417 (2002). In

that case, the defendant was indicted for possession of a CDS, and the State

Police Forensic Science Bureau certified that the substance was cocaine. Id. at

422. The State notified defense counsel of its intent to proffer the laboratory

certificate pertaining to the analysis instead of a witness, pursuant to N.J.S.A.

2C:35-19(c). Ibid. The judge admitted the certificate. Id. at 424.

      The Court explained that the purpose of N.J.S.A. 2C:35-19 is to "put the

State on notice of those cases in which a defendant will not consent to the

admission of the lab report and with respect to which the State must be prepared

to produce an expert witness at trial or prove why one is not necessary." Id. at

432. The statute requires the defendant "to notify the State of his [or her] refusal

to stipulate to the lab report and to assert that the lab results (composition,

quality or quantity of the tested substance) will be contested at trial." Ibid. The

defendant is not required to detail an objection to the admission of the lab

certificate. Id. at 436. The Court held that, as so interpreted, the statutory

procedure passes constitutional muster. Ibid.


                                                                              A-0831-18
                                        23
      In this case, defendants filed a notice indicating they were objecting to the

admission of the State's lab certificate and would be contesting the composition,

quality, and quantity of the tested substances. Accordingly, consistent with

Miller, the State presented Cuthbert as an expert witness to address the objection

and testify as to her tests of the contraband and the test results.

      As noted, under Rule 703, an expert witness may rely upon facts in

nontestimonial foundational documents          when formulating an opinion.

Michaels, 219 N.J. at 34-35. Miller does not preclude the State's expert witness

from testifying to those facts, based on the expert's personal knowledge and

experience, as part of the testimony addressing an objection to the admission of

the lab certificate regarding the test results. Therefore, defendant's reliance

upon Miller is misplaced.

                                        IV.

      Defendant further argues that the judge erred by permitting Detective

Webb to testify at trial. Defendant contends Webb's report set forth inadmissible

net opinions.

      In this case, defendants filed a motion to bar Webb's testimony, arguing

that his expert report contained nothing but conclusions. Defendants contended




                                                                             A-0831-18
                                        24
that Webb had not provided a methodology for his opinions, and they challenged

his qualifications. The judge denied the motion.

      The decision of whether to admit or exclude expert testimony is

committed to the discretion of the trial court. State v. Berry, 140 N.J. 280, 293

(1995). "The trial court has discretion in determining the sufficiency of the

expert's qualifications 'and [its decision] will be reviewed only for manifest error

and injustice.'" State v. Torres, 183 N.J. 554, 572 (2005) (quoting State v.

Ravenell, 43 N.J. 171, 182 (1964)).

      "An expert is one who is qualified 'by knowledge, skill, experience,

training, or education' and who is therefore permitted to offer testimony in the

form of an opinion that 'will assist the trier of fact to understand the evidence or

to determine a fact in issue.'" State v. McLean, 205 N.J. 438, 449 (2011)

(quoting N.J.R.E. 702). Under Rule 702, expert testimony may be admitted if:

(1) it concerns "a subject matter that is beyond the ken of the average juror;" (2)

the testimony pertains to a field which is at a "state of the art such that an expert's

testimony could be sufficiently reliable"; and (3) the witness has "sufficient

expertise to offer the intended testimony." Creanga v. Jardal, 185 N.J. 345, 355

(2005) (quoting Kemp ex rel. Wright v. State, 174 N.J. 412, 424 (2002)).




                                                                                A-0831-18
                                         25
      The net opinion rule is a corollary of Rule 703 and precludes "the

admission into evidence of an expert's conclusions that are not supported by

factual evidence or other data." Polzo v. Cnty. of Essex, 196 N.J. 569, 583

(2008) (quoting State v. Townsend, 186 N.J. 473, 494 (2006)).            The rule

"requires an expert to give the why and wherefore of his or her opinion, rather

than a mere conclusion." Ibid. (quoting Townsend, 186 N.J. at 494).

      Our courts have permitted law enforcement officers to testify as expert

witnesses in drug cases because "the average juror is not knowledgeable about

the arcana of drug-distribution schemes." State v. Cain, 224 N.J. 410, 426

(2016). "Law enforcement officers with extensive training, education, and

experience of the drug world have 'specialized knowledge [that] will assist the

trier of fact to understand the evidence or to determine a fact in issue.'" Ibid.

(quoting N.J.R.E. 702).

      Here, the trial judge did not err by permitting Webb's testimony. Based

on his extensive experience in law enforcement, Webb was properly qualified

as an expert in the packaging, handling, and distribution of illegal narcotics.

      The judge noted that Webb was "familiar with the manner in which [CDS]

are used, packaged and distributed at the street, mid and upper levels as well as

the structured criminal street gangs and their activities including but not limited


                                                                             A-0831-18
                                       26
to drug distribution." Moreover, Webb's testimony did not run afoul of the net

opinion rule. Webb provided a sufficient factual basis for his opinions.

      On appeal, defendant argues that Webb improperly offered an opinion as

to the relationship between a person's expensive jewelry and drug distribution .

The record shows, however, that Webb did not provide such an opinion at trial.

      Defendant also contends the judge erred by permitting Webb to respond

when the assistant prosecutor asked, "[i]n your experience, how much cocaine

would you expect somebody that's using cocaine to purchase?"           Defendant

argues that Webb did not address this issue in his report.

      "[A] trial judge has the discretion to preclude expert testimony on a

subject not covered in the written reports furnished in discovery." Ratner v.

General Motors Corp., 241 N.J. Super. 197, 202 (App. Div. 1990). Here, the

judge found that the issue was sufficiently identified in Webb's expert report,

and defendants were on notice that Webb would address the question of the

amount of cocaine a person might possess for personal use. The judge's ruling

was not a mistaken exercise of discretion.

                                     V.

      Defendant also contends the trial judge erred by substituting a juror during

deliberations after a juror was excused. He argues that the jury's deliberations


                                                                            A-0831-18
                                      27
had proceeded to a point where substitution was not a permissible remedy and a

mistrial was required. We do not agree.

      A trial court's decision to remove and substitute a deliberating juror

because of an inability to continue pursuant to Rule 1:8-2(d)(1) is reviewed for

abuse of discretion. State v. Musa, 222 N.J. 554, 564-65 (2015). When a trial

judge excuses a juror after deliberations have begun and substitutes an alternate

juror, "the court shall instruct the jury to recommence deliberations . . . ." Rule

1:8-2(d)(1). Before making the substitution, the trial court must "consider[]

whether the jury appears to have progressed to the point where issues have been

decided and deliberations cannot commence anew with a substituted juror."

State v. Terrell, 452 N.J. Super. 226, 274 (App. Div. 2016) (citing State v. Ross,

218 N.J. 130, 151 (2014)).

      In making that decision, the trial court must consider the impact the juror's

substitution will have "on the jury process." Ross, 218 N.J. at 147. If a

substitution of a juror would "imperil the integrity of the jury's process . . . [t]he

court must be prepared to declare a mistrial." Ibid. Granting a mistrial in these

circumstances is, however, "an extraordinary remedy to be exercised only when

necessary 'to prevent an obvious failure of justice.'" State v. Yough, 208 N.J.

385, 397 (2011) (quoting State v. Harvey, 151 N.J. 117, 205 (1997)). There is


                                                                               A-0831-18
                                         28
no "bright line rule" with respect to the length of jury deliberations that would

trigger a finding that deliberations are too far along to substitute an alterna te

juror. Ross, 218 N.J. at 149 (quoting State v. Williams, 171 N.J. 151, 169

(2002)).

      In deciding whether a reconstituted jury can render a just verdict, the court

must consider, among other things, "the timing of the juror's departure, his or

her explanation of the problem prompting the inquiry, and any communications

from the jury that may indicate whether deliberations have progressed to the

point at which a reconstituted and properly charged jury will be unable to

conduct open and mutual deliberations." Ibid. The court also must consider

"whether the original jurors had formed opinions about the case in the absence

of the alternate juror . . . ." State v. Williams, 377 N.J. Super. 130, 149 (App.

Div. 2005) (quoting People v. Roberts, 214 Ill. 2d 106, 124 (2005)).

      As stated previously, on April 12, 2018, the judge provided his final

instructions to the jury. The proceedings resumed on the morning of April 17,

2018, and the jury began its deliberations. During the deliberations, a juror

informed the judge that she had an appointment for pre-surgery clearance the

following day at 2:00 p.m. and she needed to leave by 1:00 p.m.




                                                                             A-0831-18
                                       29
      The juror also informed the judge that her surgery was scheduled for April

19, 2018. The judge discussed the matter with counsel and asked them for their

views on how to proceed. The attorneys agreed the judge should ask the juror

what she wanted to do. The juror asked to be excused, and the judge granted

the request. Defendants did not object.

      The following day, April 18, 2018, the judge substituted an alternate juror

and instructed the reconstituted jury to begin its deliberations anew.         The

reconstituted jury returned its verdict that day. The record indicates that both

the initial jury and the reconstituted jury deliberated for several hours.

      We are convinced that, under the circumstances, the judge did not err by

substituting the juror with an alternate and allowing the reconstituted jury to

begin its deliberations anew. We reject defendant's contention that the "most

likely scenario" was that the new jury simply adopted findings made by the

initial jury on the drug counts and then deliberated only on the eluding c harges.

Defendant's assertion is not supported by the record.

      We also reject defendant's contention that the reconstituted jury was not

able to discuss and consider each count of the indictment thoughtfully. There is

no evidence in the record indicating that the deliberations by the new jury were




                                                                             A-0831-18
                                       30
"illusory." The initial jury had sent three questions to the judge, including a

request to playback a video, which the new jury also requested.

      Moreover, as noted, the judge instructed the jurors they must start their

deliberations anew. The judge told the members of the original deliberating jury

they must set aside and disregard what may have occurred during the earlier

deliberations. The judge instructed the reconstituted jury it must consider all of

the evidence presented during the trial.

      The record shows the initial jury did not proceed to a point of deliberations

where substituting the excused juror with an alternate was not a proper remedy.

The judge was not required to declare a mistrial.         Accordingly, we reject

defendant's contention that he was denied of his right to a fair and reliable trial.

                                      VI.

      Defendant argues that the trial judge erred by refusing to declare a mistrial

after the jury discovered razor blades in the pocket of his jacket during

deliberations. He contends the judge's instruction was insufficient to cure the

prejudice resulting from the jury's discovery of the razor blades. Again, we

disagree.

      The trial judge has the obligation to ensure that the jury's impartiality is

not significantly threatened by the jury's exposure to "contact with not-record


                                                                              A-0831-18
                                        31
facts." State v. Wakefield, 190 N.J. 397, 485-86 (2007) (quoting State v. Loftin,

146 N.J. 295, 365 (1996)). Under these circumstances, the trial judge has the

power to grant a mistrial, but this power "is to be exercised with the greatest

caution." State v. Winter, 96 N.J. 640, 647 (1984) (quoting State v. Witte, 13

N.J. 598, 611 (1953)). "Unless the vice is plainly ineradicable by an instruction

to the jury, a mistrial is not allowable of right." Ibid. (quoting Witte, 13 N.J. at

611).

        The trial judge also has the discretion to determine "whether the

appropriate response is a curative instruction, as well as the language and detail

of the instruction . . . [because] the trial judge . . . 'has the feel of the case and is

best equipped to gauge the effect of a prejudicial comment on the jury in the

overall setting.'" Wakefield, 190 N.J. at 486 (quoting Winter, 96 N.J. at 647).

"The adequacy of a curative instruction necessarily focuses on the capacity of

the offending evidence to lead to a verdict that could not otherwise be justly

reached." Winter, 96 N.J. at 647.

        The record shows that on April 17, 2018, after the jury began deliberating,

the jury notified the sheriff that razor blades had been found in the pocket of

defendant's jacket. The judge conferred with counsel and they agreed upon a

limiting instruction. The judge accordingly instructed the jury that:


                                                                                  A-0831-18
                                          32
            The [jury] room is supposed to be clear and clean and
            empty. Not decorated, and just simple so that [the] only
            things that are in there is the evidence that's brought in,
            and your collective memory of what you understood
            and heard happened.

                   So the only evidence that you may consider is the
            stuff that's been brought in to you, and is labeled with
            exhibits. If anything . . . for any inadvertent reason was
            brought in and taken away, you shouldn't consider it.
            And the fact of any of it shouldn't even exist. That big
            eraser that we talked about, [whenever] I would do
            objections, and if I were to sustain it, I'd ask you to just
            take the eraser and erase.

                  I'm trusting and counting and knowing,
            confidently that you guys can do that. Because every
            time I did the eraser move, you guys seemed to follow
            it. And that's what we're doing right now.

                   So if by any chance anything was brought in
            inadvertently, and had to be taken away, please
            disregard it with the big eraser. And I just charge you
            and trust you, and I'm fully confident in you[r] guys'
            ability to . . . take that instruction to heart, and to apply
            it, please.

      The judge did not mistakenly exercise his discretion by electing to address

the discovery of the razor blades with a curative instruction. The instruction

addressed any potential for undue prejudice that might arise from the discovery

of the razor blades. The judge instructed the jurors that in reaching their verdict,

they were only to consider evidence admitted during the trial. The judge's

instruction was firm, clear, and provided promptly. A mistrial was not required.

                                                                              A-0831-18
                                        33
      Defendant argues, however, that the discovery of the razor blades

undercut his defense that the police had opened S-65 and either planted or

contaminated the exhibit with cocaine. The contention is entirely without merit.

      As noted, the judge instructed the jury to disregard the razor blades and

decide the case based solely on the evidence admitted during the trial. We must

presume the jury followed the judge's instructions. State v. Martini, 187 N.J.

469, 477 (2006) (citing State v. Marshall, 173 N.J. 343, 355 (2002)).

                                       VII.

      Defendant contends the judge erred by denying his motion for a judgment

of acquittal notwithstanding the verdict. We disagree.

      In the trial court, defendants argued that the motion should have been

granted because the jury's discovery of the razor blades was unduly prejudicial,

and the judges' instruction was insufficient. They also argued that the State

failed to prove that defendants intended to distribute cocaine.      Defendants

contended that the evidence showed they intended to "bait" a prospective drug

dealer with a brick laced with cocaine, and then switch the "laced" package with

the bricks of boric acid. The judge denied the motion.

      In reviewing the trial court's decision on a motion for a judgment of

acquittal, we apply the same standard the trial court must apply in ruling on the


                                                                           A-0831-18
                                      34
motion. State v. Fuqua, 234 N.J. 583, 590 (2018) (citing State v. Sugar, 240

N.J. Super. 148, 153 (App. Div. 1990)). Like the trial court, we must determine:

            Whether the evidence viewed in its entirety, and giving
            the State the benefit of all of its favorable testimony and
            all of the favorable inferences which can reasonably be
            drawn therefrom, is such that a jury could properly find
            beyond a reasonable doubt that the defendant was guilty
            of the crime charged.

            [State v. D.A., 191 N.J. 158, 163 (2007) (citing State v.
            Reyes, 50 N.J. 454, 458-59 (1967); R. 3:18-1).]

      We are convinced that viewing the evidence in its entirety and giving the

State the benefit of all favorable testimony and inferences, the jury could have

found, beyond a reasonable doubt, that defendant was guilty of the offenses

charged in counts one, two, four, and five. As we noted previously, the judge's

curative instruction was sufficient to address any undue prejudice that could

have resulted from the discovery of the razor blades. Moreover, the State

presented substantial, if not overwhelming evidence, that defendant intended to

distribute cocaine. We therefore conclude the judge did not err by denying

defendant's motion for a judgment of acquittal.

      Defendant's other arguments on this issue lack sufficient merit to warrant

further discussion. R. 2:11-3(e)(2).




                                                                          A-0831-18
                                       35
                                      VIII.

      Defendant contends the cumulative error doctrine requires reversal of his

convictions. Again, we disagree.

      Under the cumulative error doctrine, the court may reverse a defendant's

conviction when "any one of several errors assigned would not in itself be

sufficient to warrant a reversal, yet if all of them taken together justify the

conclusion that defendant was not accorded a fair trial . . . ." State v. Terrell,

452 N.J. Super. 226, 308 (App. Div. 2016) (quoting State v. Orecchio, 16 N.J.

125, 134 (1954)). In this matter, we have rejected all of defendant's claims of

error. Therefore, the cumulative error doctrine does not apply.

                                         IX.

      Defendant argues that the sentence imposed by the trial court is excessive

and unfair. We disagree.

      Here, the judge found aggravating factors three, N.J.S.A. 2C:44-1(a)(3)

(risk that defendant will commit another offense); six, N.J.S.A. 2C:44-1(a)(6)

(extent of the defendant's prior criminal record and the seriousness of the

offenses); and nine, N.J.S.A. 2C:44-1(a)(9) (need to deter defendant and others

from violating the law). The judge found no mitigating factors.




                                                                            A-0831-18
                                       36
      The judge merged counts one (third-degree possession of CDS) with count

two (first-degree possession of CDS with intent to distribute or dispense), and

sentenced defendant on count two to a sixteen-year prison term, with eight years

of parole ineligibility. The judge also sentenced defendant to a concurrent four -

year prison term on count four (third-degree possession of imitation CDS), and

a consecutive eight-year term on count five (second-degree resisting

arrest/eluding).

      On appeal, defendant contends the aggregate sentence of twenty-four

years of imprisonment, with eight years of parole ineligibility, is manifestly

unfair and excessive "given the unique facts of this case." He contends the

imposition of a fifty percent parole disqualifier on count two was excessive.

      Defendant again argues the trial judge denied him of an opportunity to

present a complete defense. He asserts the judge improperly commented on the

damage caused when the Suburban crashed into the tree. He also contends the

judge failed to analyze whether a consecutive sentence should be imposed in

accordance with the guidelines in State v. Yarbough, 100 N.J. 527, 643-44

(1985).

      We review the trial court's sentencing determinations "in accordance with

a deferential standard."   State v. Fuentes, 217 N.J. 57, 70 (2014).         "The


                                                                            A-0831-18
                                       37
reviewing court must not substitute its judgment for that of the sentencing

court." Ibid. Therefore, this court:

             [M]ust affirm the sentence unless (1) the sentencing
             guidelines were violated; (2) the aggravating and
             mitigating factors found by the sentencing court were
             not based upon competent and credible evidence in the
             record; or (3) "the application of the guidelines to the
             facts of [the] case makes the sentence clearly
             unreasonable so as to shock the judicial conscience."

             [Ibid. (quoting State v. Roth, 95 N.J. 334, 364-65
             (1984)).]

      We are convinced that the record supports the judge's finding of

aggravating factors and his determination that no mitigating factors applied. We

again note that the judge did not deny defendant of his right to present a

complete defense. In addition, the judge's comment regarding the tree was not

a significant factor in the judge's sentencing determination.

      We also find no merit to defendant's contention that the judge erred by

imposing a consecutive sentence on count five. Trial judges have discretion to

determine if a sentence should be concurrent or consecutive. State v. Cuff, 239

N.J. 321, 350 (2019).

      When deciding whether to impose concurrent or consecutive sentences,

the court considers the following guidelines established in Yarbough, 100 N.J.

at 643-44:

                                                                          A-0831-18
                                       38
            (1) there can be no free crimes in a system for which
            the punishment shall fit the crime;

            (2) the reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;

            (3) some reasons to be considered by the sentencing
            court should include facts relating to the crimes,
            including whether or not:

                  (a) the crimes and their objectives were
                  predominantly independent of each other;

                  (b) the crimes involved separate acts of violence
                  or threats of violence;

                  (c) the crimes were committed at different times
                  or separate places, rather than being committed
                  so closely in time and place as to indicate a single
                  period of aberrant behavior;

                  (d) any of the crimes involved multiple victims;

                  (e) the convictions for which the sentences are to
                  be imposed are numerous;

            (4) there should be no double counting of aggravating
            factors;

            (5) successive terms for the same offense should not
            ordinarily be equal to the punishment for the first
            offense . . . . [2]


2
  Yarbough included a sixth guideline placing an "outer limit" on the cumulation
of consecutive sentences. Id. at 644. This guideline was eliminated by an
amendment to N.J.S.A. 2C:44-5(a) enacted in 1993. L. 1993, c. 223.
                                                                          A-0831-18
                                      39
      Here, the judge stated that under Yarbough, a consecutive sentence was

warranted because there are "no free crimes" in our system of justice. The judge

noted that the possession of the cocaine and imitation cocaine was "one thing,"

but operating the car to elude the police was "an independent act." The judge

found that a consecutive sentence was warranted for this separate, independent

offense.

      On appeal, defendant argues that the judge misapplied Yarbough and erred

by imposing a consecutive sentence because his initial flight from the police was

likely the product of confusion and fear. He contends the pursuing officers

appeared suddenly in unmarked cars, forcing him to stop and blocking his

escape.

      Defendant asserts his flight from the police was "an extension" of the

underlying offense of distribution of a CDS. He claims the offenses were

predominately interrelated and not independent. He contends the sentences on

counts two and five should have run concurrently.

      We are convinced, however, that the judge properly considered the

Yarbough factors, and the record supports the judge's finding that defendant's

flight from the police, and the manner in which it was undertaken, was a separate

and independent offense for which a consecutive sentence was appropriate. The


                                                                           A-0831-18
                                      40
judge aptly noted that under Yarbough, "there can be no free crimes in a system

for which the punishment shall fit the crime . . . ." Id. at 644.

      We conclude the judge's imposition of a consecutive sentence was not a

mistaken exercise of discretion, and the resulting aggregate sentence was not

excessive or unfair.

      Affirmed.




                                                                         A-0831-18
                                       41